IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 May 5, 2009
                               No. 08-40422
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

SAMUEL R WATSON; ESTHER R WATSON

                                           Plaintiff-Appellant

v.

TOWNES MAHAFFEY, General Counsel Professional and Personal Capacity;
AMERICAN BANK

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:08-CV-59


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Samuel R. Watson and Esther R. Watson, proceeding pro se, filed suit
against Townes Mahaffey and American Bank alleging that the defendants (1)
violated their rights under the Fourth and Fifth Amendments to the United
States Constitution as well as 42 U.S.C. §§ 1982, 1983; (2) violated 18 U.S.C. §
1344; (3) violated 18 U.S.C. § 242; and (4) violated 28 U.S.C. § 3201.       The
Watsons further alleged that the tax levy against them was invalid and that


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-40422

they were not obligated to pay federal income taxes. The district court granted
the defendants’ motion for summary judgment, finding that, pursuant to 26
U.S.C. § 6332(e), the defendants were immune from liability arising from their
compliance with the tax levy.
      In order to collect the Watson’s back taxes, the IRS sent a notice of levy
upon the bank.     See 26 U.S.C. 6331(a); United States v. National Bank of
Commerce, 472 U.S. 713, 719-21 (1985). The bank compiled with the notice of
levy, eventually surrendering about $15,000 to the IRS. See 26 U.S.C. § 6332(a),
(c), (d). The Watsons’ claims against the defendants stem from the defendants’
compliance with the IRS levy.     Pursuant to § 6332(e), the defendants are
immune from liability to the Watsons in connection with the defendants’
compliance with the IRS levy. See Burroughs v. Wallingford, 780 F.2d 502, 503
(5th Cir. 1986).
      AFFIRMED.




                                       2